725



       OFFICEOF'T'HEATTORNEY        GENERALOFTEXAS
                           AUSTIN




Honorable C. 3. Pllde
county Auditor
lIwso* county
corpllrChrl~tl, Tesaa
mar   arr




Initour oplnloo upon ttrrab




 ,




                     ding In said oourt Is a gaerdlanshlp
      OS the oh~ildren.ofsuoh Qeaearrrdperson. 'Bxe
      gtartllanIn this case 18 .tho same ao the &mlais-
      trator in tbs abwe aaee. &loneJr  80.baa4 in the
      admlalstratloa 1s trawterrod to the gmrdlaaahlp.
      Th8 grraraimship al80 ha8 addItIonal laaoiw derlrd
      from laterest~on note8 aad other obllgatloam. -.
    .     ItW?.rable0. J. Wilda, page 8
        ., ,'

                     *Al there ara twb eeparate and dlatlwt
              .oaasa peadlag before the uourt, should the aom-
               mlsrrloabe obarged on the indome of both em-
               tatsa, or ahould ths total inaomo of the a&-
               ainlatratlon and only tho addMloaa1 lnotme,
               (other than anrountatraaalerrsd from ths ad-
               ministration to the gusrdianahip) be collectad
               la the gu6rdlawhlp9
                    '"The last olauae of the above qu,ucrtaa
                                                          atat-
              ate ham been oonatrwd by the oountf elsrk's
              ofdas am nmaaiag that where noaey ia Internted,
              oolleateb and rs-lnrsatrd, that'the oommleaioa
              is only bhargsabla aglnat tha lntara8t raosir-
              qd enb not against tho ~~lnolpal.,oolleotod.w
                    The atIm%nlatratorand.tha guardian rebwred to
         in your httw    are sequitiedto praunt to the probate oourt
         in 6a exhibit of aodounting umler oatll,all mums in oaah
         derirad from 8ale8, ;aollwtfow   and llko l~u r o ea la .
                                                                 due ouw$e
         of adalnlatntiea,
                   The piebati Judge la rsqulrml to examine an4 ap-
         prws all auah s@.lbita OS acoountlng when duly praamated to
         him by auah adninlrtmtor aad guardian.

:                  Artlola 9W?S, Vwmn*a       Amhated   Clril Statute@,
         reada in part as $esllci~~~
          a         *ma      county judge ahall also reoslve tha
              rou.ming sum:
                   "1. .A,005nlrsloa of oae-half of ona per
              oeat wpowthe aot\ialoiqh raaelpta of laoh
              sxeoutor, admlni#fQator or gcrardieo, upon the
;,':,
   1;         agproval @r the~w5lbitr and tha rlnal settla-
              msnt of'ths'aobtint of au08 exaaator, admlnla-
              trator or gu~rdla~~ but aa?moro than oae auah
              oomiaslon shall,be ahargsd on any amuat re-
              csivad by any such sxemtor, 6ilmlnlatratoror
              guardian.
,.
                    “*.lw ,:

                   ma aboys'Quatad aot alsarly baa la viei!the prs-
         riding or o~mpenmgtfon of the probate udgo for him d'ffalal
1        oontm1.M   ~atetsm.baaa8 oa the -aatuadraaah reaolPtaw at
         &ah sxeoutor, at2&lnlatratoror guardian as the cram@J&&t be,
Eonorable C. a. Wilde, Page 3


ahown by the exhibits end t&e final ssitlament  of tte 5ccouAt
of eueh exeautor, administratoror gwrdiaa.     mAatual cash
reeeipta* apecitlcafly deaoribe money reoalvsd by the exsau-
tar, administrator or guardian, othsr than oaah of the eStCit8
wNoh warn on hand ahen :.hetostator died. Willls V. Xervey,
26 S. X. (26) 288.
          The Supreme Court of Texas adopted the judgment of
the Commiasloa or Aspeal. In the case of Cioodwlnv. Downs,
280 5. Hr.512, wherein it wornheld that the county judge is
entitled to a oomuisa:on UTOA noney received by n persons1
reprsseatotlva IA the fulflllzent of a rend cbnatruotlon
aontrect of ths a4c5344u, evsn thou& most of the izoaeywas
dlabureeU by the represeatstive. Xe quote from thd Goodwin
ease, m-,    85 followat
          The county judge has only oAe way to rs-
     eeive any coapensetlon for hla supervision ol an
     a&!linlatratloA. Rim raaponeibilfty is great.
     He must study the reports and approve the aa-
     aounte, inolutinijreceipts and ~isbursementa.
     The Legislature fixed thla detlnlte aethod of
     oomputing his fees.  It will not be assumed that
     the Le&slature 1nteAded to do an unreasonable
     or absurd thing. But we sne no reason to amend
     or llnlt.thls artlole upon elther of suah hypo-
     thea8a. There Is not&lag IA the history of this
     act (the court Is speaking of &tlole 3860,
     sievlaedCivil Statutes, 1911, whlUh is AW'
     Artlole 3926, Vern@nra Annotated Civil St4tUt45)
     which shows that the Leglslaturo had any axoep-
     tAOA in mind. . . .
          R       Y.0 see no reason for not allowing
     the coi~iy'judge what the etatute lo alear  and
     ucmletakeable language gives him. We do not.
     belleva it la in any wise uAreaaonablera
          A150, 49s i-ontioennerltav. Ziller, 245 S. vi. 423;
Grioe v. Cooley, 179 S. Vi.1098; Lylea v. Ohelm, 142 S. i'i.(2d)
95%.
          The zusrefact that the admiAi5tIwtOr in the one
o&88 referred to by you IA :r?urletter Is the @.erdiaA in
the second ease reierred to doea mt alter the fnOt that these
are cm, seppareteand distinct mesa pending barore 'the court,
the sdnniulstrstionof each of whloh requires the supervision
Honorable C. J. FiUdr, ?a@~ 4


of the county ju%e.   Aa pointed out in the GoedwIn uase,
supra, the Legislature, in crmstlng said Artiols 3966, nrada
no eroeption to the dsfinitr cmthod of oOmput%+q the IsO8
0r the 00unty judge for hlr eupervieion or an ~Wniairtra-
tion.
          Thereiore, you are reqeottully advised that It
if3 thr opinion of thl8 department,in amwar to your que8-
ttofi,that the oounty judge is entitled to hia cmnuni~slonon
the lnoome of both sstatel.
          musting   thst   tha foregoIng anawmr6 your inquiry,
we relrlaia
                                         Yours very truly
                                      ATTom-a csxmAL   OF TEXAS



                                               D. Burl0 Davim
                                                     Amirtust